Case 1:20-cv-00547-REB Document 3 Filed 12/01/20 Page 1 of 2

United States District Court

 

 

 

for the
District of holo
Division
Andrianumearisata Artem Case No.
Plaintiff
V
Gem State Staffing WS, COURTS
Idaho Milk Products DEC 01 20%
Idaho Human Rights Commission POV aces ed en fen
OLERIG, DISTHE 2 adi
Defendants

Request to Exclude Unreasonable Matters

ff the scheduling order was modified  16(b)(3)(B)(I} by a defendant filing a
disclosure at the time of first presence 7.1, the plaintiff requests, with the courts permission
16(b})(4) inregard to1."..secure the just..." procedures by equal applicability,
for the purposes of  16(a}(2) "establishing... control" overthe case, to eliminate
46(c}(2)(A) unreasonable matters , including :

Ex post facto defense by a defendant , in 15{d) or by any other rule, if filed within the first
presence or used later in the process, as:
Case 1:20-cv-00547-REB Document 3 Filed 12/01/20 Page 2 of 2

i} before the defendant’s business
ii) at the time the defendant imposed constraining obligations on the plaintiff
ili) and at the time it is actually affected the plainntiff

every Constitutional statute against such obligation was effective .

Date:

 

Signature of Plaintiff:

 

Printed Name of Plaintiff: © Andrianumearisata Artem
